DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking claim (See discussion below). Applicant timely traversed the restriction (election) requirement in the reply filed on 08/24/2022.
The applicant argues that there is no evidence on the record that Species I and II have a separate status in the art or different classification, there is no evidence or reasoned argument that Species I and II would require a different field of search, and 247630435.1Application No. 17/068,007Filed: October 12, 2020RESPONSE TO RESTRICTION REQUIREMENTthere is no evidence or reasoned argument that the prior art applicable to one species would not likely be applicable to the other species. Also, the applicant argues that different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations only for the second species and not the first, which the applicant considers that this case is not applicable here.
However, the examiner respectfully disagrees with this argument. As per species I, and in reference to paragraphs [0017] and [0018]; a first approach is claimed which involves: receiving, by a delivery robot, a first image of a premises of a building; identifying, by the delivery robot, a first landmark in the first image; detecting, by the delivery robot, the first landmark; and delivering, by the delivery robot and based on detecting the first landmark, an item to the building; which , requires search in at least the following classification G06V 10/751 and G06V 20/10. On the other hand, the subject matter claimed in Species II and in reference to paragraph [0019] of the specification, a different approach is claimed comprising determining, by a delivery robot, a current location of the delivery robot; receiving, by the delivery robot, an image captured by a camera mounted about the premises of a building; and generating, by the delivery robot and based at least in part on the image, a route map of a terrain between the current location of the delivery robot and a package drop-off spot; which requires search in at least the following classification G05D 1/0274 and G05D 1/0274. Furthermore, the applicant has elected Species I such that claims 1-20 read on this species. However, from the discussion above, and the paragraphs [0017]-[0019] of the specification, it appears that the specification does not support the fact that the two approaches could be at least used together. Thus, the examiner has interpreted claims 1-7, and claims 15-20 to read on Species I elected by the applicant, and withdrawn claims 8-14 which are interpreted to be unrelated or distinct from the approach claimed in claims 1-7, and 15-20 (denoted by Species I). Hence, the search for Species I will be distinct and not necessarily inclusive of the subject matter claimed in Species II, and the applicant’s arguments are not considered persuasive. Accordingly, claims 1-7, and 15-20 have been considered herein, while claims 8-14 have been withdrawn from consideration. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites; identifying, and detecting the first landmark.
The limitations of identifying and detecting the first landmark, as drafted, are processes that, under their broadest reasonable interpretation, cover their performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the delivery robot,” nothing in the claim element precludes the step from practically being performed in the mind. For example, identifying and detecting the first landmark, encompasses the user to identify the landmark on an image he views or perceives on an image on a display and detect the first landmark himself from an image captured by his personal mobile terminal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – receiving a first image of a premises of a building, delivering an item to the building based on detecting the first landmark and using the delivery robot to perform the identification and detection steps. The receiving of the first image and delivery of the items to the building are considered insignificant extra solution elements that aid in the detection and identification functions, such that the landmark is identified (pointed out) in the received image, and then matched with a detected landmark to eventually deliver an item to the building accordingly. Furthermore, the delivery robot in these steps is recited at a high-level of generality (i.e., as a generic processor, computer performing a generic computer functions of identifying and detecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving an image of the building, and delivering the item to the building, are re-interpreted in this step and are considered well-known, conventional, routine process in the art, since receiving the image is one form of data transmitting and delivering the item based on the detected landmark is one form of extra-solution activity that could be performed by the human (drop off an item) upon detection of the first landmark and which does not provide an inventive concept. Using the delivery robot to perform the identifying and detecting the first landmark amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 1-7, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite:
“premises of a building”: This limitation is considered indefinite because it is unclear what the boundaries of these premises are; for example, does the premises of the building comprise or does not comprise/include the fence, front porch, front yard, the front yard of the building across the street, etc. therefore, the metes and bounds of the claims are ill-defined;
 Claims 2-7 and 16-20 depend from claims 1 and 15 respectively, include all of their limitations and do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 2 and 16 recite: “a portion of the building”. This limitation is considered indefinite because it is unclear how the portion of the building is different from the building itself. For example, a front porch of the building is technically referring to the building itself. Therefore, it is unclear how the portion of the building differentiates from the building itself. 
Claims 3 and 17 recite: “comparing the first image to one of a second image or a route map”. It is unclear where the second image and the route map come from or how they are obtained; therefore, the claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps; the omitted steps are: obtaining, estimating, detecting, generating a second image and/or route map (See MPEP § 2172.01). Claims 4-6, and 18-20 depend from claims 3 and 17, and include all of their limitations. While claims 5 and 19 cure the deficiencies of claims 3 and 17 with respect to the route map, none of those dependent claims cure the remaining deficiencies, and are thus rejected under the same rationale as claims 3 and 17. 
Claims 4 and 18 recite “the route map includes an identification of one or more obstacles to be circumvented by the delivery robot”. This limitation is considered indefinite because it is unclear what/how the “identification” would refer to in a route map, i.e. does it refer to labels or marks, or actual images of the obstacles, or is this limitation meant to comprise the route map including one or more obstacles. Also, it is unclear if the first landmark recited in the independent claim is part of, included, or excluded from the one or more obstacles recited in these claims. Therefore, the claim’s boundaries are ill-defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiley et al. (US20180357907A1).
Regarding claim 1, Reiley discloses:
receiving, by a delivery robot, a first image of a premises of a building; (Fig. 1 and Fig. 2, S120 and S130; [0008]: “at a mobile computing device, receiving from the user a request for pickup by a road vehicle in Block Sll0; accessing an optical image recorded by the mobile computing device at approximately the first time in Block S120”; [0011]: “Generally, a native application executing on a user's mobile computing device (e.g., a smartphone, a tablet, a smart watch, a laptop computer) can execute Blocks of the method Sl00 to: receive a pickup request from a user; collect optical data- such as digital photographic images, a color video feed, depth maps, etc.- from its local environment”; [0014]: “Blocks of the method Sl00 can additionally or alternatively be executed by a remote computer system, such as a remote server or computer network, to determine the user's location in preparation for pickup of the user, pickup of goods or packages from the user, and/or delivery of goods or packages to the user, etc.”;[0032];  [0103]: “Blocks of the method S100 can be selectively executed by the native application, by the autonomous vehicle, by the remote computer system, and/or by a remote rideshare dispatcher”; [0105]: “once an autonomous vehicle is assigned to the user, the native application can cooperate with the autonomous vehicle to regularly collect additional optical data and to recalculate the user's location. In this example, the native application can record optical data and then transmit features extracted from optical data or transmit the original optical data (e.g., static images, a video feed) to the autonomous vehicle that has been assigned to collect the user. The autonomous vehicle can then process these features or the original optical data to estimate the user's location and update its own destination accordingly”);
 identifying, by the delivery robot, a first landmark in the first image ([0017]; [0046]: “The native application (or the remote computer system) then: matches (e.g., detects strong correlation between) the set of image features to a set of known, geo-referenced features in Block S160”; [0048]: “the native application selects a particular optical image recorded in Block S120 and then implements computer vision techniques- such as optical character recognition, feature extraction, object or pattern recognition, deep learning, etc.- to identify one or more features in the optical image in Block S130. For example, if the user is occupying an outdoor space, the native application can identify: a building name, a building number, a building feature (e.g., a window, a door), a light post, a silhouette of a building in the background, an edge of a sidewalk, a fire hydrant, a tree, a street sign, an edge of a building, and/or a traffic sign, etc. in the optical image, as shown in FIG. 1”);
detecting, by the delivery robot, the first landmark ([0049]: “The native application can then: retrieve a group of known features labeled with geographic locations (or addresses, building names, intersections, green spaces, etc.) contained within a threshold distance of the geographic location indicated by the geospatial location sensor in the mobile computing device”; Fig. 1: Known Feature Database; See Paragraphs [103]-[105] for the applicability of the feature detection in the autonomous vehicle itself);
delivering, by the delivery robot and based on detecting the first landmark, an item to the building ([0014]; [0018]: “dispatch an autonomous rideshare vehicle to (or near) the user's location to collect the user once the user confirms the rideshare request within the native application”; [0091]: “if the native application determines that the user is occupying an indoor location, the remote computer system ( or the native application) can identify an outdoor location navigable by a road vehicle and nearest or most convenient to the user based on the indoor location of the user's mobile computing device. In this example, the remote computer system can: retrieve a building address for the building occupied by the user; generate a set of navigational commands to direct an autonomous vehicle-assigned to collect the user-to the building address; select an exit door of the building nearest the user; adjust the navigational commands to terminate at the selected exit; and then serve these adjusted navigational commands to the autonomous vehicle; Note: With the applicability of the method S100 on the delivery of goods and packages as recited in paragraph [0014], the dispatching of the autonomous vehicle by default will imply the dispatching of the “delivery” of those packages and goods).
Regarding claim 3, Reiley discloses:
identifying the first landmark in the first image comprises comparing the first image to one of a second image or a route map ([0017]: “scan a segment of a localization map-containing representations of interior spaces and/or exterior surfaces within this geographic region of interest- for similarities to features detected in the optical data. In this example, the localization map can contain geo-referenced template images of: an interior space of a public or private building; a building entry point; a courtyard; a street; an alley; an intersection; a parking garage; a park or green space; or a beach or other outdoor space; etc.”; Since the localization map contain template images, this renders both elements “second image” and “route map” to be anticipated by paragraph [0017] of Reiley.)
Regarding claim 4, Reiley discloses:
the building is one of a residence or a business facility ([0017]: private building is defined to be a building that does not have access to the public, and which is accordingly broadly interpreted to read on the “residence”), 
and wherein the route map includes an identification of one or more obstacles to be circumvented by the delivery robot to reach a package drop-off spot ([0017]: “the localization map can contain geo-referenced template images of: an interior space of a public or private building; a building entry point; a courtyard; a street; an alley; an intersection; a parking garage; a park or green space; or a beach or other outdoor space”; Fig. 2, Localization map: curbs, signage, trees, hydrant, are all obstacles that the delivery robot may circumvent to reach the destination)
Regarding claim 6, Reiley discloses:
the route map is provided in a graphical representation of the premises ([0017]: “define a geographic region of interest near (e.g., within a 400-meter radius of) the GPS-based approximate location of the mobile computing device; and scan a segment of a localization map”; See Fig. 2, Region of Interest on the map, and localization map is extracted from it);
wherein the graphical representation includes a path to be traversed by the delivery robot from a current location of the delivery robot to a package drop-off spot (Fig. 2; Maps include region of interest, i.e. current location based on GPS, and pick up location/address (which is here referring to the package drop-off, i.e. service address)).
Regarding claim 7, Reiley discloses the graphical representation further includes one or more areas on the premises to be circumvented by the delivery robot to reach the package drop- off spot (Fig. 2, Region of interest; [0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Gordon-Caroll et al. (US10589418).
Regarding claim 15, Reiley discloses: 
A delivery robot comprising: a navigation system comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer- executable instructions ([0014]: “Blocks of the method Sl00 can additionally or alternatively be executed by a remote computer system, such as a remote server or computer network, to determine the user's location in preparation for pickup of the user, pickup of goods or packages from the user, and/or delivery of goods or packages to the user, etc.”;[0032];  [0103]: “Blocks of the method S100 can be selectively executed by the native application, by the autonomous vehicle, by the remote computer system, and/or by a remote rideshare dispatcher”; [0105]: “once an autonomous vehicle is assigned to the user, the native application can cooperate with the autonomous vehicle to regularly collect additional optical data and to recalculate the user's location. In this example, the native application can record optical data and then transmit features extracted from optical data or transmit the original optical data (e.g., static images, a video feed) to the autonomous vehicle that has been assigned to collect the user. The autonomous vehicle can then process these features or the original optical data to estimate the user's location and update its own destination accordingly”; Fig. 1: Known Feature Database; See Paragraphs [103]-[105]; [110] for the applicability of the feature detection in the autonomous vehicle itself);
receiving a first image of the premises of a building (Fig. 1 and Fig. 2, S120 and S130; [0008]: “at a mobile computing device, receiving from the user a request for pickup by a road vehicle in Block Sll0; accessing an optical image recorded by the mobile computing device at approximately the first time in Block S120”; [0011]: “Generally, a native application executing on a user's mobile computing device (e.g., a smartphone, a tablet, a smart watch, a laptop computer) can execute Blocks of the method Sl00 to: receive a pickup request from a user; collect optical data- such as digital photographic images, a color video feed, depth maps, etc.- from its local environment”);
identifying a first landmark in the first image ([0017]; [0046]: “The native application (or the remote computer system) then: matches (e.g., detects strong correlation between) the set of image features to a set of known, geo-referenced features in Block S160”; [0048]: “the native application selects a particular optical image recorded in Block S120 and then implements computer vision techniques- such as optical character recognition, feature extraction, object or pattern recognition, deep learning, etc.- to identify one or more features in the optical image in Block S130. For example, if the user is occupying an outdoor space, the native application can identify: a building name, a building number, a building feature (e.g., a window, a door), a light post, a silhouette of a building in the background, an edge of a sidewalk, a fire hydrant, a tree, a street sign, an edge of a building, and/or a traffic sign, etc. in the optical image, as shown in FIG. 1”);
detecting the first landmark ([0049]: “The native application can then: retrieve a group of known features labeled with geographic locations (or addresses, building names, intersections, green spaces, etc.) contained within a threshold distance of the geographic location indicated by the geospatial location sensor in the mobile computing device”; Fig. 1: Known Feature Database; See Paragraphs [103]-[105] for the applicability of the feature detection in the autonomous vehicle itself);
providing commands based on detecting the first landmark to guide the delivery robot towards the package drop-off spot on the premises of the building ([0014]; [0018]: “dispatch an autonomous rideshare vehicle to (or near) the user's location to collect the user once the user confirms the rideshare request within the native application”; [0091]: “if the native application determines that the user is occupying an indoor location, the remote computer system ( or the native application) can identify an outdoor location navigable by a road vehicle and nearest or most convenient to the user based on the indoor location of the user's mobile computing device. In this example, the remote computer system can: retrieve a building address for the building occupied by the user; generate a set of navigational commands to direct an autonomous vehicle-assigned to collect the user-to the building address; select an exit door of the building nearest the user; adjust the navigational commands to terminate at the selected exit; and then serve these adjusted navigational commands to the autonomous vehicle; Note: With the applicability of the method S100 on the delivery of goods and packages as recited in paragraph [0014], the dispatching of the autonomous vehicle by default will imply the dispatching of the “delivery” of those packages and goods).
However, Reiley does not explicitly state the delivery robot comprises a propulsion system; for which commands are provided in order to guide the delivery robot to a package drop-off spot.
On the other hand, Gordon-Caroll teaches delivery robot comprises a propulsion system; for which commands are provided in order to guide the delivery robot to a package drop-off spot (Figure 12: Navigation Manager 1260 in communication with the mobility apparatus 1265; Col. 29, Lines 5-37; Col. 30, Lines 34-45; 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Reiley reference and include features from the Gordon-Caroll reference, by specifying the commands provided to the propulsion system of the delivery robot to navigate towards the drop-off spot to deliver the package. This would provide a better illustration of the communication process between the propulsion system and the navigational system, that renders the dispatching of the delivery robot to eventually deliver the package to its assigned drop-off location. 
Regarding claim 17, Reiley discloses:
identifying the first landmark in the first image comprises comparing the first image to one of a second image or a route map ([0017]: “scan a segment of a localization map-containing representations of interior spaces and/or exterior surfaces within this geographic region of interest- for similarities to features detected in the optical data. In this example, the localization map can contain geo-referenced template images of: an interior space of a public or private building; a building entry point; a courtyard; a street; an alley; an intersection; a parking garage; a park or green space; or a beach or other outdoor space; etc.”; Since the localization map contain template images, this renders both elements “second image” and “route map” to be anticipated by paragraph [0017] of Reiley.)
Regarding claim 18, Reiley discloses:
the building is one of a residence or a business facility ([0017]: private building is defined to be a building that does not have access to the public, and which is accordingly broadly interpreted to read on the “residence”), 
and wherein the route map includes an identification of one or more obstacles to be circumvented by the delivery robot to reach a package drop-off spot ([0017]: “the localization map can contain geo-referenced template images of: an interior space of a public or private building; a building entry point; a courtyard; a street; an alley; an intersection; a parking garage; a park or green space; or a beach or other outdoor space”; Fig. 2, Localization map: curbs, signage, trees, hydrant, are all obstacles that the delivery robot may circumvent to reach the destination)
Regarding claim 20, Reiley discloses:
the route map is provided in a graphical representation of the premises ([0017]: “define a geographic region of interest near (e.g., within a 400-meter radius of) the GPS-based approximate location of the mobile computing device; and scan a segment of a localization map”; See Fig. 2, Region of Interest on the map, and localization map is extracted from it);
wherein the graphical representation includes a path to be traversed by the delivery robot from a current location of the delivery robot to a package drop-off spot (Fig. 2; Maps include region of interest, i.e. current location based on GPS, and pick up location/address (which is here referring to the package drop-off, i.e. service address)).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Scanlon (US11200435B1).
Regarding claim 2, Reiley discloses: the first landmark is one of a pathway leading to the building or a portion of the building ([0048]: “the native application can identify: a building name, a building number, a building feature (e.g., a window, a door), a light post, a silhouette of a building in the background, an edge of a sidewalk, a fire hydrant, a tree, a street sign, an edge of a building, and/or a traffic sign, etc. in the optical image, as shown in FIG. 1.).
However, Reiley does not explicitly state the first image is captured by a camera mounted on the premises of the building.
On the other hand, Scanlon teaches the first image is captured by a camera mounted on the premises of the building ([0063]: “determining the view of the property for the onboard camera for the vehicle based on an image of the vehicle captured by a camera of the property”; Fig. 1, Surveillance device 118).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Reiley reference, and have the first image be coming from cameras on-board the building. Doing so would provide a more accurate view of the premises of the residence. 
Regarding claim 5, Reiley does not explicitly state the second image is produced by an imaging device of the delivery robot.
On the other hand, Scanlon teaches the second image is produced by an imaging device of the delivery robot (Fig. 1, Camera 110).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Reiley reference, and have the first image be coming from cameras on-board the vehicle. Doing so would provide a more accurate view of the premises of the residence.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley and Gordon-Caroll in further view of Scanlon (US11200435B1).
Regarding claim 16, Reiley discloses: the first landmark is one of a pathway leading to the building or a portion of the building ([0048]: “the native application can identify: a building name, a building number, a building feature (e.g., a window, a door), a light post, a silhouette of a building in the background, an edge of a sidewalk, a fire hydrant, a tree, a street sign, an edge of a building, and/or a traffic sign, etc. in the optical image, as shown in FIG. 1.).
However, Reiley does not explicitly state the first image is captured by a camera mounted on the premises of the building.
On the other hand, Scanlon teaches the first image is captured by a camera mounted on the premises of the building ([0063]: “determining the view of the property for the onboard camera for the vehicle based on an image of the vehicle captured by a camera of the property”; Fig. 1, Surveillance device 118).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Reiley reference, and have the first image be coming from cameras on-board the building. Doing so would provide a more accurate view of the premises of the residence. 
Regarding claim 19, Reiley does not explicitly state the second image is produced by an imaging device of the delivery robot.
On the other hand, Scanlon teaches the second image is produced by an imaging device of the delivery robot (Fig. 1, Camera 110).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Reiley reference, and have the first image be coming from cameras on-board the vehicle. Doing so would provide a more accurate view of the premises of the residence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669